[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-13039              NOVEMBER 15, 2011
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                             D.C. Docket No. 1:09-cv-20096-PCH

TRINITY KELE CHANEY,

lllllllllllllllllllll                                          Petitioner - Appellant,

                                            versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

lllllllllllllllllllll                                          Respondent - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (November 15, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Trinity Kele Chaney, a Florida prisoner serving a life term of imprisonment,

appeals from the district court’s denial of his motion for post-conviction relief
under 28 U.S.C. § 2254. The district court granted a certificate of appealability

(COA) on two issues, so we have jurisdiction to hear his appeal. Because we

conclude that the state court’s decision was not contrary to or an unreasonable

application of federal law, we affirm.

                                                  I.

       In May 2002, a jury convicted Chaney of second-degree murder in the

shooting death of Curtis Burns. Chaney admitted that he killed Burns but argued

that he did so in self-defense. According to Chaney, Burns approached him with a

knife and began to attack and, to protect himself, Chaney shot Burns three times

and then kicked him when he fell onto the ground.1 But Chaney was convicted

and received a sentence of life imprisonment. The appeals court in Florida upheld

his conviction and sentence on direct appeal, and the Florida Supreme Court

declined review. Chaney petitioned for post-conviction relief in state court, which

was denied.

       Chaney then filed a § 2254 petition in district court, asserting several trial

errors and ineffective assistance of counsel claims. The district court denied his

petition but granted a COA on two claims: (1) that trial counsel was ineffective in



       1
         Chaney chose not to testify at trial, but a homicide detective testifying for the state told
the jury Chaney’s version of the shooting.

                                                  2
failing to consult with and proffer the testimony of an edged-weapons defense

tactics expert; and (2) that trial counsel was ineffective in failing to introduce the

testimony of Assistant Medical Examiner Dr. Emma Lew. This appeal followed.

                                          II.

      We review a district court’s order denying a § 2254 petition de novo. Sims

v. Singletary, 155 F.3d 1297, 1304 (11th Cir. 1998). We may not grant a habeas

petitioner relief on any claim that was adjudicated on the merits in state court

unless the adjudication of the claim:

             (1) resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United
             States; or

             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

      In determining whether a state court unreasonably applied federal law, we:

              must determine what arguments or theories supported or,
             . . . could have supported, the state court’s decision; and
             then [we] must ask whether it is possible fairminded jurists
             could disagree that those arguments or theories are
             inconsistent with the holding in a prior decision of [the
             Supreme Court].

Harrington v. Richter, 131 S. Ct. 770, 786 (2011). We must deny relief if there is

                                           3
any argument to support the state court’s decision. Id. “[E]ven a strong case for

relief does not mean the state court’s contrary conclusion was unreasonable.” Id.

      To establish a claim of ineffective assistance of counsel, a petitioner must

show that (1) his counsel’s performance was deficient, and (2) his defense was

prejudiced by that deficient performance. Strickland v. Washington, 466 U.S. 668,

687 (1984). There is a “‘strong presumption’ that counsel’s performance was

reasonable and that counsel made ‘all significant decisions in the exercise of

reasonable professional judgment.’” Newland v. Hall, 527 F.3d 1162, 1184 (11th

Cir. 2008) (quoting Strickland, 466 U.S. at 689-90). “Thus, the petitioner must

establish that no competent counsel would have taken the action that his counsel

did take.” Id. (internal quotation marks omitted).

      When analyzing a claim of ineffective assistance under § 2254(d), our

review is “doubly” deferential to counsel’s performance. Harrington, 131 S. Ct. at

788. Under § 2254(d), “the question is not whether counsel’s actions were

reasonable. The question is whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.” Id. (emphasis added). To demonstrate

prejudice, there must be “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

                                          4
                                           III.

                                           A.

      Chaney first argues that his trial counsel rendered ineffective assistance by

failing to consult with and proffer the testimony of an edged weapons defense

tactics expert. Specifically, he contends that the testimony of a veteran police

trainer and edged weapons defense tactics expert, Emanuel Kapelsohn, would

have provided the jury with explanations of: (1) the imminency of a knife

attacker’s threat when in close proximity to a victim; (2) the absense of a

reasonable path of retreat during a knife attack; (3) the need for repeated gunshots

to a knife attacker to neutralize the threat; (4) the possibility that a knife attacker,

once fatally shot, can continue to attack for thirty seconds or more; (5) the

possibility of a gun jam and the need to use one’s hands and feet in defense if a

jam occurs; and (6) the reasonableness of an attacker being shot in the back in self

defense. According to Chaney, the absence of this testimony prejudiced his

defense. The state court found that Chaney failed to show that Kapelsohn’s

testimony was admissible and therefore did not establish that his counsel’s failure

to introduce the testimony constituted deficient performance.

      We conclude that the state court’s ruling was neither contrary to, nor an

unreasonable application of, clearly established law. Ineffective assistance claims

                                            5
based on “complaints of uncalled witnesses are not favored, because the

presentation of testimonial evidence is a matter of trial strategy and because all

allegations of what a witness would have testified are largely speculative.”

Buckelew v. United States, 575 F.2d 515, 521 (5th Cir. 1978).2 “Which witnesses,

if any, to call, and when to call them, is the epitome of a strategic decision” that

seldom, if ever, serves as grounds to find counsel’s assistance ineffective. Conklin

v. Schofield, 366 F.3d 1191, 1204 (11th Cir. 2004).

       We have held that “the mere fact a defendant can find, years after the fact,

[an] . . . expert who will testify favorably for him does not demonstrate that

counsel was ineffective for failing to produce that expert at trial.” Davis v.

Singletary, 119 F.3d 1471, 1475 (11th Cir. 1997) (counsel was not ineffective for

failing to call a mental health expert to testify). This is especially true when

reviewing a state court’s finding that counsel was not ineffective for failing to call

such an expert to testify. See Harvey v. Warden, Union Correctional Institution,

629 F.3d 1228, 1262-63 (11th Cir. 2011) (emphasizing the deference afforded the

state court in determining whether counsel was deficient in failing to call a

particular expert). In this case, Chaney provided the state court with Kapelsohn’s


       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court adopted as binding precedent all Fifth Circuit decisions handed down prior to the close of
business on September 30, 1981.

                                                6
affidavit, dated January 2007, five years after his 2002 trial. Thus, the mere fact

that Kapelsohn’s purported testimony is favorable does not render trial counsel’s

performance deficient. For this reason, the state court’s decision to deny Chaney’s

claim was not contrary to, or an unreasonable application of, clearly established

federal law.

                                         B.

      Chaney also argues that his trial counsel provided ineffective assistance by

failing to introduce the testimony of Assistant Medical Examiner Dr. Emma Lew.

According to Chaney, Dr. Lew—listed as a state witness but not called during

trial—would have testified that autopsy results, police reports, and crime scene

photographs were consistent with Burns being the initial attacker. Chaney

contends that the absence of Dr. Lew’s testimony was prejudicial because her

testimony would have contradicted the state’s medical examiner, Dr. Daniel Spitz,

who testified that based on his examination of the crime scene and of Burns’s

body at the scene and during the autopsy, including gunshot residue, Burns was

likely unarmed.

      The state court found that trial counsel’s failure to introduce Dr. Lew’s

testimony was not prejudicial because Dr. Lew could not testify whether or not

Burns was holding or attacking with a knife and did not have an opinion as to

                                          7
whether the shooting was in self-defense. This ruling was a reasonable application

of Strickland. Dr. Lew’s testimony would not have reliably contradicted Dr.

Spitz’s testimony because Dr. Lew’s observations were based on an incomplete

and second-hand analysis of the crime scene. Dr. Lew examined only police

reports and Dr. Spitz’s autopsy report and crime scene photographs; she did not

personally examine the crime scene, Burns’s body, or gunshot residue at the scene

and on Burns’s body, as Dr. Spitz did. Because Dr. Lew’s testimony was not

definitively sufficient to rebut Dr. Spitz’s comprehensive testimony based on first-

hand observations, the state court’s determination that counsel did not prejudice

Chaney’s defense by failing to introduce the testimony was not unreasonable.

                                          III.

      Because Chaney failed to establish that the state court’s ruling on either of

his ineffective assistance claims was contrary to, or an unreasonable application

of, clearly established federal law, we affirm the ruling of the district court

denying his claims.

AFFIRMED.




                                           8